DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed May 28, 2020 is received.
2.	Claims 1 – 13 and 29 – 33 are cancelled.  Claims 14 – 28 and 34 – 38 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 14 – 28 and 34 – 38 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harold H. Fox on April 16, 2021.
6.	Regarding claim 21, please amend this claim to depend from claim 20.

Reasons for Allowance
7.	Claims 14 – 28 and 34 – 38 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Christiansson et al. (U.S. Pub. 2014/0267124) and Kang et al. (U.S. Pub. 2014/0062889).
Regarding claim 14, neither Christiansson nor Kang teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“the signal processing module, configured to convert the touch sensing signal received by the operating system to a touch signal and sends the touch signal to the virtual touch device, wherein the touch signal at least comprises a touch position signal;
the virtual touch device, configured to code the touch signal according to a data coding specification supported by the input subsystem, and sends the coded touch signal to the input subsystem;
the input subsystem, configured to generate a corresponding touch event in response to the coded touch signal.”
Regarding claims 26 and 37, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 15 – 25, 27 – 28, 34 – 37, and 38, these claims are allowed based on their respective dependence from claims 14, 26, and 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626